—In a proceeding pursuant to CPLR article 78 to review a determination of the New York City Housing Authority which, after a hearing, denied the petitioner’s grievance seeking to establish her status and her two sons’ status as remaining family members of the tenancy of her late father’s apartment, the petitioner appeals from a judgment of the Supreme Court, Kings County (Dowd, J.), dated October 8, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellant’s contentions, the Supreme Court properly denied the petition challenging the determination of the New York City Housing Authority that she and her two *623sons were not entitled to remaining family members status of the tenancy of her late father’s apartment. The determination of the Housing Authority was neither arbitrary nor capricious (see, Matter of Pell v Board of Educ., 34 NY2d 222). Santucci, J. P., Altman, Friedmann and McGinity, JJ., concur.